Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered July 19, 2001, convicting defendant, after a jury trial, of grand larceny in the second degree and criminal possession of stolen property in the second degree, and sentencing him to concurrent terms of IV2 to 4V2 years and a $5,000 fine, unanimously affirmed.
The court, which had denied defendant’s pretrial application for a hearing to challenge the veracity of the affiant’s statements in support of a search warrant (see Franks v Delaware, 438 US 154 [1978]; People v Alfinito, 16 NY2d 181 [1965]), properly denied his renewed requests for such a hearing made during trial. To the extent that any of the trial evidence could be viewed as contradicting the warrant application, these discrepancies were, at most, trivial and they did not suggest that the affiant made statements that were intentionally or recklessly false (see People v Cohen, 90 NY2d 632, 637 [1997]). *404Furthermore, we conclude that the warrant was sufficiently narrow in scope (see People v Darling, 95 NY2d 530, 537 [2000]).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. There was abundant evidence from which the jury could readily infer facts satisfying all elements of both counts (see People v Lewis, 125 AD2d 918 [1986], lv denied 69 NY2d 882 [1987]). This evidence included detailed testimony as to how the scheme to steal merchandise from a department store and transfer the stolen goods to defendant for resale in his own store was carried out with defendant’s full involvement.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims. Concur—Nardelli, J.P., Tom, Ellerin and Williams, JJ.